DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka et al. (US 2009/0091904 A1 hereinafter referred to as “Hatanaka’).
With respect to claim 1, Hatanaka discloses, in Figs.3-5, an optoelectronic device, comprising: a substrate (2) (see Par.[0082]-[0088] wherein PCB substrate 2 is disclosed), an optoelectronic element (13) mounted on the substrate (2) (see Par.[0163] wherein SAW filter device (i.e. surface acoustic wave device is an optoelectronic oscillator EOE) is disclosed), a shielding cap (6, 14, 16) providing electromagnetic shielding (see Par.[0093] wherein metal plate 14 and the metal ring 16 that are held at the reference potential, which causes surrounding unnecessary electromagnetic waves to be shielded; see Par.[0143], [0148] wherein material for the radiator 6 include metal sintered body particularly effective from the viewpoint of electromagnetic shielding), at least one optical element (3) attached to the shielding cap (6), and a detection element (18) configured to detect if the shielding cap (6) is mounted on the substrate (2) (see Par.[0091 ]-[0094] wherein the connection between at least portion of shielding metal layer 14 and board 2 through ground terminal wiring 19 causing electrical characteristics of the crystal vibration element 17 to be stabilized and to be detected by IC chip 18 that controls an oscillation output on the basis of the vibration of the crystal vibration element 17 such as IC chip 18 stores temperature compensation data, and the temperature characteristics of the oscillation output are corrected on the basis of the temperature compensation data; that is, as disclosed herein when the metal cap 14, 16 and 6 are in contact or mounted on substrate PCB 2 the vibration electrical characteristics of crystal vibration element 17 are to be stabilized and the output thereof to be detected by IC chip 18 that that controls an oscillation output on the basis of the vibration of the crystal vibration element 17).
With respect to claim 2, Hatanaka discloses, in Figs.3-5, the optoelectronic device, wherein the detection element (18) is further configured to detect if the at least one optical element (3) is attached to the shielding cap (6, 14, 16) (see Par.[0091]-[0094] wherein the connection between at least portion of shielding metal layer 14 and board 2 through ground terminal wiring 19 causing electrical characteristics of the crystal vibration element 17 to be stabilized and to be detected by IC chip 18 that controls an oscillation output on the basis of the vibration of the crystal vibration element 17 such as IC chip 18 stores temperature compensation data, and the temperature characteristics of the oscillation output are corrected on the basis of the temperature compensation data; that is, as disclosed herein when the metal cap 14, 16 and 6 are in contact or mounted on substrate PCB 2 the vibration electrical characteristics of crystal vibration element 17 are to be stabilized and the output thereof to be detected by IC chip 18 that that controls an oscillation output on the basis of the vibration of the crystal vibration element 17).
With respect to claim 10, Hatanaka discloses, in Figs.3-5, a method for operating an optoelectronic device, comprising: providing an optoelectronic device comprising a substrate (2) and an optoelectronic element (13) mounted on the substrate (2), and detecting if a shielding cap (6, 14) that provides electromagnetic shielding and comprises at least one optical element (3) is mounted on the substrate (1) (see Par.[0082]-[0088] wherein PCB substrate 2 is disclosed; see Par.[0163] wherein SAW filter device (i.e. surface acoustic wave device is an optoelectronic oscillator EOE) is disclosed; see Par.[0093] wherein metal plate 14 and the metal ring 16 that are held at the reference potential, which causes surrounding unnecessary electromagnetic waves to be shielded; see Par.[0143], [0148] wherein material for the radiator 6 include metal sintered body particularly effective from the viewpoint of electromagnetic shielding; see Par.[0091]-[0094] wherein the connection between at least portion of shielding metal layer 14 and board 2 through ground terminal wiring 19 causing electrical characteristics of the crystal vibration element 17 to be stabilized and to be detected by IC chip 18 that controls an oscillation output on the basis of the vibration of the crystal vibration element 17 such as IC chip 18 stores temperature compensation data, and the temperature characteristics of the oscillation output are corrected on the basis of the temperature compensation data; that is, as disclosed herein when the metal cap 14, 16 and 6 are in contact or mounted on substrate PCB 2 the vibration electrical characteristics of crystal vibration element 17 are to be stabilized and the output thereof to be detected by IC chip 18 that that controls an oscillation output on the basis of the vibration of the crystal vibration element 17).
With respect to claim 11, Hatanaka discloses, in Figs.3-5, the method, wherein it is further detected if the at least one optical element is attached to the shielding cap (see Par.[0091]-[0094] wherein the connection between at least portion of shielding metal layer 14 and board 2 through ground terminal wiring 19 causing electrical characteristics of the crystal vibration element 17 to be stabilized and to be detected by IC chip 18 that controls an oscillation output on the basis of the vibration of the crystal vibration element 17 such as IC chip 18 stores temperature compensation data, and the temperature characteristics of the oscillation output are corrected on the basis of the temperature compensation data; that is, as disclosed herein when the metal cap 14, 16 and 6 are in contact or mounted on substrate PCB 2 the vibration electrical characteristics of crystal vibration element 17 are to be stabilized and the output thereof to be detected by IC chip 18 that that controls an oscillation output on the basis of the vibration of the crystal vibration element 17).
With respect to claim 12, Hatanaka discloses, in Figs.3-5, a method for fabricating an optoelectronic device, comprising: providing a substrate (2), mounting an optoelectronic element (13) on the substrate (2), mounting a shielding cap (6, 14) on the substrate (1), wherein the shielding cap (6, 14) provides electromagnetic shielding and comprises at least one optical element (3), and detecting if the shielding cap (6, 14) is mounted on the substrate (2) (see Par.[0082]-[0088] wherein PCB substrate 2 is disclosed; see Par.[0163] wherein SAW filter device (i.e. surface acoustic wave device is an optoelectronic oscillator EOE) is disclosed; see Par.[0093] wherein metal plate 14 and the metal ring 16 that are held at the reference potential, which causes surrounding unnecessary electromagnetic waves to be shielded; see Par.[0143], [0148] wherein material for the radiator 6 include metal sintered body particularly effective from the viewpoint of electromagnetic shielding; see Par.[0091]-[0094] wherein the connection between at least portion of shielding metal layer 14 and board 2 through ground terminal wiring 19 causing electrical characteristics of the crystal vibration element 17 to be stabilized and to be detected by IC chip 18 that controls an oscillation output on the basis of the vibration of the crystal vibration element 17 such as IC chip 18 stores temperature compensation data, and the temperature characteristics of the oscillation output are corrected on the basis of the temperature compensation data; that is, as disclosed herein when the metal cap 14, 16 and 6 are in contact or mounted on substrate PCB 2 the vibration electrical characteristics of crystal vibration element 17 are to be stabilized and the output thereof to be detected by IC chip 18 that that controls an oscillation output on the basis of the vibration of the crystal vibration element 17).
Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US Pro. No. 62/842 ,987 (i.e. US 2020/0251458 A1) hereinafter referred to as “Tsai”).
With respect to claim 1, Tsai discloses, in Figs.1-8, an optoelectronic device, comprising: a substrate (1) (see Par.[0028]-[0029] wherein substrate 1 is disclosed), an optoelectronic element (22) mounted on the substrate (1) (see Par.[0032]-[0038] wherein optical electronic device such as photodetector 22 is disclosed), a shielding cap (8-7) providing electromagnetic shielding (see Par.[0028]- [0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed), at least one optical element (5) attached to the shielding cap (4), and a detection element (7) configured to detect if the shielding cap (4) is mounted on the substrate (1) (see Par.[0055]-[0059] and [0070] wherein according to the package design (e.g. see Fig.5) when light permeable member 5 is disclosed in the incommoding slot 31 over shielding cap 4 then the detection circuit 71 that is formed on the top surface of the light permeable member 5 is electrically coupled to the ground pad 121 and the signal pad 122 of the upper electrode layer 12 through the two transmission circuits 72).
With respect to claim 2, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the detection element (7) is further configured to detect if the at least one optical element (5) is attached to the shielding cap (4) (see Par.[0055]-[0059] and [0070] wherein according to the package design (e.g. see Fig.5) when light permeable member 5 is disclosed in the incommoding slot 31 over shielding cap 4 then the detection circuit 71 that is formed on the top surface of the light permeable member 5 is electrically coupled to the ground pad 121 and the signal pad 122 of the upper electrode layer 12 through the two transmission circuits 72).
With respect to claim 3, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the shielding cap (3-7) comprises a body (8) and at least one electrically conductive layer (312) deposited on the body and configured to shield electromagnetic radiation (see Par.[0048] wherein the glue-receiving

channel 312 is filled with an adhesive (not shown) so to firmly adhere the light permeable member 5 onto the frame 3).
With respect to claim 4, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the shielding cap (3-7) comprises at least one ground contact pad (121) electrically coupled to the at least one electrically conductive layer and configured to be electrically coupled to the substrate (1) when the shielding cap (3-7) is mounted on the substrate (1) (see Par.[0059] and [0070]-[0072] wherein ground pad 121 is disclosed).
With respect to claim 5, Tsai discloses, in Figs.1-8, the optoelectronic device, further comprising at least one circuit (121, 122) with a first portion of the circuit being located on the substrate (1) anda second portion (35) of the circuit being located on the shielding cap (4) (see Par.[0031] wherein ground pad 121 and signal pad 122 over substrate is disclosed; see Par.[0040] wherein throughs circuit groove is disclosed), wherein the detection element (7) is configured to detect if the circuit is closed (see Par.[0055]-[0059] and [0070] wherein according to the package design (e.g. see Fig.5) when light permeable member 5 is disclosed in the incommoding slot 31 over shielding cap 4 then the detection circuit 71 that is formed on the top surface of the light permeable member 5 is electrically coupled to the ground pad 121 and the signal pad 122 of the upper electrode layer 12 through the two transmission circuits 72).
With respect to claim 6, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the circuit comprises a third portion (6) being located on the at least one optical element (5) (see Par.[0028] wherein cover plate 6 over light permeable member 5 is disclosed).
With respect to claim 7, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the shielding cap (3-7) comprises a body (8) and at least one electrically conductive layer (4) deposited on the body and configured to shield electromagnetic radiation, and wherein the at least one electrically conductive layer (312) is part of the circuit (see Par.[0028]-[0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed; see Par.[0048] wherein the glue-receiving channel 312 is filled with an adhesive (not shown) so as to firmly adhere the light permeable member 5 onto the frame 3).
With respect to claim 8, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the shielding cap (3-7) comprises a body and at least one electrically conductive layer (312) deposited on the body (3) and configured to shield electromagnetic radiation, and wherein the circuit comprises at least one conductor track (72) that is deposited on the body (3) and is electrically insulated from the at least one electrically conductive layer (312) (see Par.[0039] and [0046] wherein transmission circuit 72 isolated from body 3 by accommodation space 32 is disclosed; see Par.[0028]-[0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed; see Par.[0048] wherein the glue-receiving channel 312 is filled with an adhesive (not shown) so as to firmly adhere the light permeable member 5 onto the frame 3).
With respect to claim 9, Tsai discloses, in Figs.1-8, the optoelectronic device, further comprising a driver element (23) configured to drive the optoelectronic element (22) and mounted on the substrate (1) (see Par.[0032]-[0033], [0037]-[0038], [0041], [0045]-[0046], [0052] and [0084] wherein the light emitting unit, the photodetector, the driver chip, and the capacitors in the present disclosure are integrated in the light source device, so that signal transmission path of the electronic components can be effectively shortened to reduce an inductance of the light source device).
With respect to claim 10, Tsai discloses, in Figs.1-8, a method for operating an optoelectronic device, comprising: providing an optoelectronic device comprising a substrate (1) and an optoelectronic element (22) mounted on the substrate (1), and detecting if a shielding cap (8-7) that provides electromagnetic shielding and comprises at least one optical element (5) is mounted on the substrate (1) (see Par.[0032]-[0038] wherein optical electronic device such as photodetector 22 is disclosed; see Par.[0028]-[0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed; see Par.[0028]-[0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed; see Par.[0055]-[0059] and [0070] wherein according to the package design (e.g. see Fig.5) when light permeable member 5 is disclosed in the incommoding slot 31 over shielding cap 4 then the detection circuit 71 that is formed on the top surface of the light permeable member 5 is electrically coupled to the ground pad 121 and the signal pad 122 of the upper electrode layer 12 through the two transmission circuits 72).
With respect to claim 11, Tsai discloses, in Figs.1-8, the method, wherein it is further detected if the at least one optical element is attached to the shielding cap (see Par.[0055]-[0059] and [0070] wherein according to the package design (e.g. see Fig.5) when light permeable member 5 is disclosed in the incommoding slot 31 over shielding cap 4 then the detection circuit 71 that is formed on the top surface of the light permeable member 5 is electrically coupled to the ground pad 121 and the signal pad 122 of the upper electrode layer 12 through the two transmission circuits 72).
With respect to claim 12, Tsai discloses, in Figs.1-8, a method for fabricating an optoelectronic device, comprising: providing a substrate (1), mounting an optoelectronic element (22) on the substrate (1), mounting a shielding cap (3-7) on the substrate (1), wherein the shielding cap (8-7) provides electromagnetic shielding and comprises at least one optical element (5), and detecting if the shielding cap (3-7) is mounted on the substrate (1) (see Par.[0032]-[0038] wherein optical electronic device such as photodetector 22 is disclosed; see Par.[0028]-[0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed; see Par.[0028]-[0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed; see Par.[0055]-[0059] and [0070] wherein according to the package design (e.g. see Fig.5) when light permeable member 5 is disclosed in the incommoding slot 31 over shielding cap 4 then the detection circuit 71 that is formed on the top surface of the light permeable member 5 is electrically coupled to the ground pad 121 and the signal pad 122 of the upper electrode layer 12 through the two transmission circuits 72).
With respect to claim 13, Tsai discloses, in Figs.1-8, the method, wherein the shielding cap (3- 7) is mounted on the substrate (1) by using gluing, soldering and/or sintering (see Par.[0069] wherein frame 3 also has the glue-receiving channel and the air vent (not shown) recessed in the annular bottom 311 to be in contact with substrate 1).
With respect to claim 16, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the optical element (5) is transparent (see Par.[0048] wherein optical element is a transparent glass).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Bergemont et al. (US 2013/0105950 A1 hereinafter referred to as “Bergemont”).
With respect to claim 14, Tsai discloses all the claim limitations of claim 3. However, Tsai does not explicitly disclose all the claimed limitations of claim 14.
Bergemont discloses, in Figs.1-3, the optoelectronic device, wherein the body of the shielding cap (112) is composed of an electrically insulating material (see Par.[0023] wherein metal layer 112 may be a dielectric shield layer).
Tsai and Bergemont are analogous art because they are all directed to a package device with shielded structure, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Tsai to include Bergemont because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shield material of Tsai by including dielectric shield as taught by Bergemont in order to utilize dielectric material property such as higher flexibility thereby increasing mechanical strength of the package.
With respect to claim 15, Tsai discloses, in Figs.1-8, the optoelectronic device, wherein the body of the shielding cap (3-7) comprises a base wall and a plurality of side walls; wherein the electrically conductive layer (312) comprises a layer deposited on the base wall and the plurality of the side walls (see Par.[0028]-[0029], [0043]-[0052] wherein structure 3-7 including metal shielding structure 4 is disclosed; see Par.[0048] wherein the glue-receiving channel 312 is filled with an adhesive (not shown) so to firmly adhere the light permeable member 5 onto the frame 3).
Response to Arguments
Applicant's arguments filed on 06/20/2022 with respect to claims 1, 10 and 12 have been fully considered but they are not persuasive. The arguments are not found persuasive because:
7.1. Applicant alleges that electronic component 3 (e.g. Surface Acoustic Wave SAW device) of Hatanaka is not to an optical element (see remarks, pages 7-8). It is hereby submitted by examiner that Surface Acoustic Wave SAW device is an optical modulator device with acoustic-optical effect (e.g. see Miyata et al. US 2003/0123783 A1 in Par.[0100]-[0103], Register et al. US 2018/0284563 A1).
7.2. Applicant alleges that Hatanaka or Tsai does not disclose shielding cap as a single element (see remarks pages 8-11). In response to Applicant's argument that the Hatanaka fails to teach certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., “single element shielding cap”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
7.3. Applicant also alleges that transmission circuit 72 of detection unit 7 each with conductive adhesive or glue 312 are not electrically conductive (see remarks, pages 11-12). Examiner disagrees. The transmission circuit or detection unit or conductive glue are called as such because of their electrical conductivity functionality.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, all the prior art of record cited on form PTO-892 are deemed to teach, either alone or in combination, all the claimed elements of independent claims 1, 10, 12.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818